    Case 4:19-cr-40018-SOH Document 61               Filed 03/05/21 Page 1 of 1 PageID #: 167




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                      Case No. 4:19-cr-40018

LONNIE JOSEPH PARKER                                                               DEFENDANT

                                               ORDER

          BEFORE the Court is the Motion to Modify Conditions of Release filed herein by the

Defendant. ECF No. 45. The Government responded. ECF No. 46. The Motion was referred to

the undersigned for decision. ECF No. 48. On December 11, 2020, the Court held a hearing on

this Motion. ECF No. 55. After considering the testimony from Defendant and the argument of

counsel for both parties, the Court took the Motion under advisement pending submission of

additional information from Defendant regarding his requested modification. ECF No. 55.

Defendant, through counsel, has advised the Court that no additional information is available at

this time. 1 Accordingly, the Court will deny the Motion without prejudice to refiling.

          IT IS THEREFORE ORDERED, the Motion to Modify Conditions of Release filed

herein by the Defendant (ECF No. 45) is DENIED without prejudice to refiling, if new information

becomes available relevant to the requested modification or should Defendant’s circumstances

change.

          SIGNED this 5th day of March 2021.


                                                                /s/  Barry A. Bryant
                                                                HON. BARRY A. BRYANT
                                                                U.S. MAGISTRATE JUDGE



1
    Defendant’s counsel so advised the Court through an email communication.
